Citation Nr: 0931897	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for the above-referenced claim.  

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of that hearing has been associated with the 
claims folder.

This matter was previously before the Board in January 2008, 
at which time it was remanded for additional development.  
Thereafter, the claim was adjudicated by the Board in 
December 2008.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2009 Joint Motion For Remand, the parties 
(Veteran and VA) asked the Court to vacate the December 2008 
Board decision and remand the case.  In an April 2009 Order, 
the Court granted the motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Here, the Veteran has essentially claimed that he has 
myositis due to his military service.  Specifically, he has 
asserted that his myositis first manifested during his period 
of active duty.  A review of the claims file reflects various 
diagnoses of conditions affecting the muscles of the upper 
and lower extremities and the back. 

In June 2009, the Veteran submitted additional evidence to 
the Board in support of his claim that his myositis symptoms 
first manifested during his period of active service.  
Specifically, he submitted lay statements from his college 
roommates, who stated that between 1955 and 1959 they 
witnessed the Veteran being unable to walk due to muscle 
weakness in his legs.  The Veteran's former roommates also 
attested to the Veteran's frequent reports of being too tired 
or unfit to walk. 

The RO has not considered this evidence and the Veteran has 
not waived the initial consideration of this material by the 
RO.  Indeed, in a July 2009 Appellant's Brief, the Veteran 
indicated that he did not waive initial consideration by the 
RO of the newly submitted lay statements.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence. See 38 C.F.R. § 20. 1304(c).

Regardless, the Board finds that additional development is 
needed in any case, as it is unclear whether or not the 
Veteran underwent a VA examination in May 2008 to assess his 
myositis.  A review of the claims file reflects that the 
Veteran was notified in an April 2008 letter that he was 
scheduled for a VA examination on May 14, 2008.  However, a 
VA Compensation and Pension Exam Inquiry Record reflects that 
the Veteran failed to report to the examination, thus the 
examination was cancelled on May 8, 2009.  The Veteran was 
informed of this allegation in a May 2008 Supplemental 
Statement of the Case.  Subsequently, the Veteran submitted 
correspondences in July 2008, in which he stated that he did 
in fact attended and completed a VA examination on May 7, 
2008.  In support of his contention, the Veteran submitted 
what appears to be an unsigned VA examination report dated on 
May 7, 2008, which seems to reflect that he actually received 
a VA examination for the claimed muscle disorder.  The 
submission of this evidence contradicts the RO's earlier 
determination that such an examination never took place.  
Thus, on remand, the RO should endeavor to determine whether 
such and examination took place, and if so, obtain a signed 
copy of the May 2008 VA examination report and all associated 
diagnostic test reports and medical records.  Thereafter, the 
RO should readjudicate the Veteran's claim, giving 
consideration to the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all appropriate 
steps necessary to to determine whether 
the May 2008 VA examination took place, 
and if so, to obtain a signed copy of such 
VA examination report and all reports or 
medical records related to any associated 
diagnostic tests or studies.  All reports 
and medical records obtained should be 
associated with the claims file.   
  
2. The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the Veteran's 
claim.

3.  The RO/AMC shall readjudicate the 
claim for service connection for myositis, 
giving consideration to the lay statements 
received by the Board in June 2009 and the 
May 2008 VA examination report.  If the 
benefit sought on appeal remains denied, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
and afford an appropriate opportunity to 
respond thereto before returning the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




